DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT AND

STATEMENT OF REASONS FOR ALLOWANCE

Prior Art Discussion

1. The prior art Li et al. (U.S. Publication No. 2017/0184694 A1) discloses dividing k-space into a plurality of regions along a dividing direction, the plurality of regions comprising a first region including a center of the k-space and a second region different from the first region; scanning an object using a plurality of sampling sequences; acquiring a plurality of groups of data lines, wherein one group of data lines of the plurality of groups of data lines corresponding to one of the plurality of sampling sequences are filled into one region of the plurality of regions, and a data line comprises a plurality of echo signals corresponding to a plurality of echo times respectively; filling, along a filling direction, a group of data lines into a region of the plurality of regions, the filling direction of at least a portion of the first region being opposite to the filling direction of at least a portion of the second region; and reconstructing an image based on the plurality of groups of data lines filled into the k-space.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “the first undersampling scheme is a first data acquisition scheme that does not acquire a portion of the total K-space data that must be acquired to achieve a predetermined FOV and resolution of the first MRI image, and the second undersampling scheme is a second data acquisition scheme that does not acquire a portion of the total K-space data that must be acquired to achieve the predetermined FOV and resolution of the first MRI image.”

Allowable Subject Matter

2.    Claims 1-9 are allowed.
3.    The following is an examiner's statement for reasons for allowance:
4.    Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “the first undersampling scheme is a first data acquisition scheme that does not acquire a portion of the total K-space data that must be acquired to achieve a predetermined FOV and resolution of the first MRI image, and the second undersampling scheme is a second data acquisition scheme that does not acquire a portion of the total K-space data that must be acquired to achieve the predetermined FOV and resolution of the first MRI image.”
Regarding claim 8, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “acquiring, with the MRI device, fourth phase encoding lines obtained by undersampling along the a second direction different from the first direction, with respect to the first image acquisition layer using the MRI device;

generating with the computing device, a fourth k-space based on the third phase encoding lines and the fourth phase encoding lines;
generating, with the computing device, an input layer-MRI image for training by performing an FFT on the fourth k-space;
acquiring, with the MRI device, fifth phase encoding lines obtained by full-sampling, with respect to the first image acquisition layer using the MRI device;
generating, with the computing device, an output layer-MRI image for training using the fifth phase encoding lines; and
providing, with the computing device, the input layer-MRI image for training to the an input layer of the deep learning network and providing, with the computing device, the output.”

Regarding claim 9, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “the first undersampling scheme is a first data acquisition scheme that does not acquire a portion of the total K-space data that must be acquired to achieve a predetermined FOV and resolution of the first MRI image, and the second undersampling scheme is a second data acquisition scheme that does not acquire a portion of the total K-space data that must be acquired to achieve the predetermined FOV and resolution of the first MRI image.”


Claims 2, 4, 5 and 7 is allowable due to its dependency on claim 1; claim 3 is allowable due to its dependency on claim 2; claim 6 is allowable due to its dependency on claim 5.
	
 









Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.